Citation Nr: 1617503	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee (left knee condition). 

2. Entitlement to a compensable rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee (right knee condition) prior to May 28, 2015, and entitlement to an increased rating in excess of 10 percent on and after May 28, 2015.

3. Entitlement to service connection for foot drop. 

4. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 

5. Entitlement to service connection for foot ulcers.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and October 2009, August 2011 and July 2015 rating decisions of the RO in Detroit, Michigan.

In a July 2015 rating decision, the RO granted a compensable rating for Osgood-Schlatter's disease of the right knee (right knee condition) to 10 percent on and after May 28, 2015.  However, because the initial rating assigned is not the maximum rating available throughout the period on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on January 6, 2015.  A transcript of the hearing has been associated with the file.
The issues of entitlement to an increased rating in excess of 10 percent for a right and left knee condition and service connection for foot drop and bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's foot ulcers did not have its onset during military service and is not causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for foot ulcers have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and private treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the May 2015 VA examination provided is adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Service Connection 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his foot ulcers are directly related to his active duty service.  The Veteran's February 1966 enlistment examination, December 1968 exit examination and service treatment records are silent as to treatment for ulcers of the toes or feet.  

Post-service private treatment records from Beaumont Health Systems first demonstrate signs of a right great toe infection in April 2001 when the Veteran presented to medical services with what was diagnosed as ulcerative cellulitis.  Records showed that the Veteran was placed on antibiotics but developed drainage in the web space between the first and second toes, which needed surgical intervention.  The operating surgeon, Dr. A.G., MD gave the Veteran a preoperative and postoperative diagnosis of a diabetic infection of the right foot.  A subsequent November 2002 treatment note indicated that the Veteran needed treatment again for what was considered a diabetic foot infection of the right great toe and right forefoot.  Also in November 2002, the Veteran had to have his left great toe amputated due to gangrene in his left foot, treatment records indicated that this was due to his diabetes.  The Veteran's treatment records showed continuous treatment for ulcers on both his right and left foot from around April 2002 to about April 2011 when the Veteran underwent his left below the knee amputation. 

With regard to the Veteran's left below the knee amputation, a May 2011 post-operative private treatment record from Dr. N.S., MD stated that the Veteran had a longstanding history of significant hypertension, a history of diabetes mellitus with charcot foot joint deformity and chronic osteomyelitis of the left foot, as well as a history of renal transplant with multiple other comorbid conditions that included peripheral vascular disease, peripheral neuropathy, and coronary artery disease.  The Veteran had frequent hospital admissions for these repeated problems, and he was subsequently found to have gas gangrene and tissue emphysema which ultimately required the amputation. 

Although the private treatment records indicated that the Veteran's diabetic infections (ulcers) were related to his diabetes and other non-service connected disabilities, the Veteran was afforded a VA examination in May 2015 to address the nature and etiology of his foot ulcers.  At the time of the exam, the Veteran reported that he had been dealing with a right great toe skin ulcer for the past one to two weeks, and that he was treating it with skin cream.  He stated that he had been dealing with foot ulcers for over 30 years, and denied any history of skin cancer.  The examiner reported that the Veteran had a small, single and superficial skin scrape noted on the tip of his right great toe, and noted that it was not tender or bleeding and the underlying skin was intact.  He opined that the Veteran had no active ulcers noted at that present time on the right foot and that the ulcers the Veteran suffered from were not related to, caused by or aggravated by his military service, as there were no permanent residual or chronic disability shown by his service treatment records.  He opined that the Veteran's ulcers were more likely than not due to his non service-connected disabilities such as diabetes, vascular disease and renal insufficiency.

At his January 2015 hearing, the Veteran stated that while in service he often jumped out of airplanes, as well as played football, baseball and basketball, and that these activities caused his feet to take a beating.  He stated that during service he noticed that the skin on his feet got really hard and dry, and a few years after service it started cracking and bleeding.  The Veteran stated that due to this he has been in and out of the hospital for treatment for his foot ulcers, and ultimately lost his left leg, and could possibly lose the right.  See January 2015 Hearing Transcript.

The Board notes that the Veteran is competent to report symptoms of foot and toe pain, which is within the realm of his personal experience.  See Layno, 6 Vet. App. at 469-71.  However, the Veteran is not shown to have the expertise required to determine that his foot ulcer is related to service as opposed to his nonservice-connected disabilities, because such a determination falls outside the realm of common knowledge of a lay person, that is an etiology finding cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the cause of his foot ulcers.

Here, both the private treatment records and the May 2015 VA medical opinion show that the Veteran's foot ulcers are more likely the result of his diabetes, vascular disease and other nonservice-connected problems.  The May 2015 VA opinion is persuasive as it includes a reasoned explanation that finds support in the record.  The Veteran's theory of entitlement was considered but not endorsed.  Based on this evidence, the Board finds that the Veteran's foot ulcers did not have their onset during service and are not causally related to service.  As the preponderance of the evidence is against the claim of service connection for a foot ulcer, there is no doubt to be resolved, and service connection is not warranted for a foot ulcer.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for foot ulcers is denied.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board remanded this case in February 2015 to afford the Veteran a VA Compensation and Pension (C&P) examination to address the current severity of his left and right knee condition.  The Veteran was afforded an examination in May 2015.  The Veteran reported a history of knee pain following his April 2011 below the left knee amputation.  He denied any swelling of his knees and stated that he has had no pain for the past two to three months, nor had he been on any medication for pain.  The examiner opined that the Veteran's left and right knee condition was stable and that x-ray evidence of degenerative changes was consistent with age.

Since the May 2015 VA examination, the Veteran has submitted private treatment records from Beaumont Health Systems dated August 2015, that appear to show a worsening of the Veteran's left and right knee condition.  The Veteran presented for a follow up evaluation of his left below the knee amputation.  The Veteran complained of a poor fit of his prosthesis.  The physician stated that with the poor fit the Veteran has had increased difficulty ambulating with the current prosthesis.  He stated that the Veteran has some associated pain, as there is now more pressure being applied to other areas of the residual limb.  In light of this evidence suggesting a worsening of his disability, the Board finds that a new VA examination should be provided to him.

With regards to the Veteran's service connection claim for foot drop, the Veteran was also afforded a VA examination in May 2015.  The examiner stated that the Veteran walked with a cane, as well as was able to take a few steps without the cane.  He also noted that the Veteran's gait was antalgic, and opined that there was no right foot drop noted at present.  The Veteran's August 2015 private treatment records from Beaumont Health submitted since then however, noted that the Veteran has a chronic charcot joint with foot drop.  Dr. R.L, MD noted that the Veteran has difficulty with steppage gait to clear the right toes from tripping.  He noted that the Veteran has fallen at home because of tripping of the right foot.  In light of this evidence suggesting a worsening of his disability, the Board finds that a new VA examination should be provided to him.

Finally, with regard to the Veteran's claim for service connection for peripheral neuropathy, the May 2015 VA examiner opined that the Veteran's peripheral neuropathy was less likely than not related to, caused by, or aggravated by his active duty service.  The rationale provided was that there was no permanent residual or chronic disability shown by his service treatment records.  The examiner opined that the most likely etiology of the Veteran's disability is his long standing multiple medical problems which include diabetes, complications of renal insufficiency and vascular disease.  However, at his January 2015 hearing, the Veteran stated that he fractured his foot in service, which affected his sciatic nerve.  This caused issues with his back, hip and bilateral lower extremities which caused his peripheral neuropathy, and ever since then he has been in a lot of pain.  The Board finds that the May 2015 examiner's opinion however does not address the Veteran's contentions that his in-service injury to his foot, which impacted his sciatic nerve, is the cause of his peripheral neuropathy.  As such, the Board finds that further development is necessary to properly address the Veteran's contention, and an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations to ascertain the current nature and severity of the Veteran's service-connected right and left knee condition, to include a current diagnosis, and the nature and etiology of the Veteran's claimed foot drop, to include addressing whether the Veteran's disability began during service, is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, including the August 2015 private treatment records from Beaumont Health System, specifically, the treatment note from Dr. J.L, MD dated August 13, 2015.

d. A complete rationale for any opinion expressed should be included in the examination report.

2. After the above has been completed, the RO should obtain an addendum VA medical opinion, from the same VA examiner that provided the May 2015 C&P examination of record.  If that examiner is not available, the RO should obtain the opinion from another appropriate examiner. 

The examiner should review and elaborate upon the May 2015 report and opinion addressing the service connection claim for peripheral neuropathy.  The examiner should address whether or not the Veteran's peripheral neuropathy is more likely than not related to his asserted in-service foot fracture that impacted his sciatic nerve.

A complete rationale for any opinion expressed should be included in the examination report.

3. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
 4. After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


